Exhibit 10.26

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT entered into as of February 27, 2015 (the
“Effective Date”), by and between COVER-ALL TECHNOLOGIES INC., a Delaware
corporation (the “Company”), having its principal office at 412 Mount Kemble
Ave, Suite 110C, New Jersey 07960, and MANISH D. SHAH (“Employee”).

 

RECITALS

 

A. The Company and Employee are parties to an Employment Agreement dated March
7, 2012 and as amended on July 1, 2013 (as amended, the “Prior
Employment Agreement”).

 

B. The Company and Employee desire to amend and restate the Prior Employment
Agreement.

 

C. Company and Employee are entering into this Agreement for the purpose of
memorializing the terms upon which, and the conditions subject to which, Company
will continue to employ Employee and Employee will continue to provide services
to Company.

 

AGREEMENT

 

THEREFORE, for and in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, Company and Employee agree as follows:

 

ARTICLE ONE

 

DEFINITIONS AND TERMS

 

1.1 Definitions. For purposes of this Agreement, the following terms are defined
as set forth in this Section 1.1 or in the provisions of this Agreement to which
reference is made in this Section 1.1.

 

Accrued Compensation means any and all earned but unpaid Annual Salary and
earned but unused vacation and other earned paid time off, in each case, through
and including the Termination Date.

 

Affiliate means, as to any Person, any other Person who directly controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” “controlled by,” and “under common control with”
means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or interests, by contract, or otherwise).

 

Annual Salary has the meaning given such term in Section 4.1.

 

Agreement means this Amended and Restated Employment Agreement, as it may be
amended from time to time.

 

Board means the board of directors of Company.

 

Business Day means every day other than a Saturday, Sunday or any day on which
commercial banks in the State of New York or New Jersey are authorized or
obligated to close.

 



 

 

 

Cause means any one or more of the following during the Term: (a) Employee’s
willful and knowing gross misconduct that is work-related and not cured within
30 days after Company gives Employee written notice thereof containing a
reasonably detailed description of the alleged misconduct; (b) Employee’s fraud
or misappropriation of Company funds (other than inadvertent misappropriations
as a result of unintentional errors); (c) Employee’s conviction of or pleas of
guilty or nolo contender to (i) any felony, (ii) any drug related offense; or
(iii) any offense involving moral turpitude that results or will result in
material harm to Company or its Affiliates, as determined reasonably and in good
faith by the MCEO; (d) the absence (other than absence by reason of Disability
or a condition that is reasonably expected to become a Disability, or for
vacation, sick days or other time off taken in accordance with Company policy or
otherwise approved by Company or leave under the Family Medical Leave Act or
otherwise permitted under applicable Laws) of Employee from work for a period of
60 consecutive Business Days during any 90-day period while this Agreement
remains in effect; or (e) the willful and knowing material breach by Employee of
any covenants set forth in this Agreement or any material written policies of
the Company (so long as such policies have been delivered to Employee), the
breach of which would reasonably be expected to expose the Company or its
Affiliates to material liability to a third party (including another employee of
the Company or its Affiliates), as determined reasonably and in good faith by
the MCEO, that is not cured within 10 Business Days after Company gives Employee
written notice thereof containing a reasonably detailed description of the
alleged breach, unless the MCEO determines reasonably and in good faith that
such breach is not capable of being cured within 10 Business Days, in which case
such 10 Business Day notice period is not required.

 

Closing means the closing of the merger contemplated by that certain Agreement
and Plan of Merger, dated December 14, 2014 (the “Merger Agreement”), between
the Company and Majesco, whereby the Company will merge with and into Majesco
with Majesco as the surviving corporation.

 

Code means the Internal Revenue Code of 1986, and the Treasury Regulations
promulgated thereunder.

 

Company has the meaning given such term in the initial paragraph of this
Agreement.

 

Company Business means the business of providing business solutions and
information technology services to the life, annuity and pensions and property
and casualty insurance sectors, including policy administration, product
modelling, new business processing, billing, claims and producer lifecycle
management and distribution, as well as business process automation and
enterprise regulatory and policy compliance business process reengineering,
requirements definition, testing, business intelligence, and data warehousing
services to property and casualty insurance companies and, as well as any other
business conducted by the Company during the period of Employee’s employment
with the Company.

 

Company Clients means (a) the customers of the Company Business as of, or during
the 12 month period before, the Termination Date, about which Employee had
actual knowledge; (b) any prospective customers of the Company Business as of,
or during the 12 month period before, the Termination Date about which Employee
had actual knowledge or with respect to which Employee received material
Confidential Information; and (c) any other customer of the Company or its
Affiliates as of, or during the 12 month period before, the Termination Date, or
prospective customer of the Company or its Affiliates as of, or during the 12
month period before, the Termination Date, in each case, about which Employee
has actual knowledge and (i) with respect to which Employee has received
material Confidential Information, (ii) with which Employee has had direct
substantial contact, (iii) to which Employee has provided services in the course
of performing his duties for the Company or (iv) with respect to which Employee
was actively engaged in the solicitation of such Person’s business with the
Company or such of its Affiliates.

 

Company Subsidiary means any corporation or other entity that is a Subsidiary of
the Company.

 

Competitive Services means the provision of business of providing business
solutions and information technology services to the life, annuity and pensions
and property and casualty insurance sectors, including policy administration,
product modelling, new business processing, billing, claims and producer
lifecycle management and distribution, as well as business process automation
and enterprise regulatory and policy compliance business process reengineering,
requirements definition, testing, business intelligence, and data warehousing
services to property and casualty insurance companies and, as well as any other
business conducted by the Company during the period of Employee’s employment
with the Company.

 



2

 

 

Confidential Information of Company and its Affiliates means, to the extent not
publicly available or generally known in the industry: (a) information of a
technical and business nature pertaining to Company’s or its Affiliates’
products, sales, licensing, consulting and other services; the identity of
previous, existing or potential employees and Company Clients; the confidential
information supplied by previous, existing or potential employees and Company
Clients; the terms and conditions under which Company or its Affiliates deal
with past, present or future employees and Company Clients; the forms, unique
techniques, methods, training systems and procedures for operation of Company’s
or its Affiliates’ sales, licensing, consulting and other services; the terms
and conditions under which Company or its Affiliates deal with other Persons
engaged in business similar to the Company Business; and Company’s or its
Affiliates’ contacts with such Persons and suppliers; and (b) Proprietary
Information and Trade Secrets, as defined herein. Notwithstanding the foregoing,
Confidential Information does not include any (i) personal expertise, (ii)
know-how of Employee that is acquired prior to the Effective Date or (iii)
information that is or becomes generally available to the public other than by
reason of Employee’s breach of this Agreement.

 

Disability means Employee is entitled to receive long-term disability benefits
under Company’s long-term disability plan as then in effect, or in the absence
of such plan, Employee’s inability, due to physical or mental incapacity, to
substantially perform his duties and responsibilities under this Agreement with
or without reasonable accommodation for one hundred eighty (180) days out of any
three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days. Any question as to the existence of Employee’s Disability as
to which Employee and Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Employee and Company. If
Employee and Company cannot agree as to a qualified independent physician, each
shall appoint such a physician and those two physicians shall select a third who
shall make such determination in writing. The Company shall bear the expense of
such physicians. The determination of Disability made in writing to Company and
Employee shall be final and conclusive for all purposes of this Agreement.

 

Effective Date has the meaning given such term in the initial paragraph of this
Agreement.

 

Employee has the meaning given such term in the initial paragraph of this
Agreement.

 

Good Reason means the occurrence of any of the following, in each case without
Employee’s prior written consent: (a) a reduction in Employee’s Annual Salary;
(b) a material diminution in the Employee’s responsibilities, authority or
duties set forth in Section 2.2 of this Agreement; (c) a relocation of
Employee’s principal place of employment by more than fifty (50) miles; (d) a
failure by the Company to pay to Employee any amounts payable as and when due or
any other material breach by Company of any covenants or obligations of this
Agreement, provided, that Employee recognizes that it shall not be a breach of
this Agreement for Employee to no longer be the CEO of the Company after the
Closing; or (e) Company’s failure to obtain a written agreement from any
assignee of or successor to the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform if no assignment or succession had taken place, except where
such assumption occurs by operation of Law. Notwithstanding the foregoing, Good
Reason shall only exist if Employee provides Company written notice of the
purported Good Reason event within sixty (60) days of Employee having actual
knowledge of the initial existence of the condition, if the Company fails to
remedy the Good Reason event within thirty (30) days of such written notice and
if Employee terminates his employment with the Company within sixty (60) days
thereafter.

 

Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments or opinions of any
Tribunal.

 

MCEO has the meaning given such term in Section 2.2(a).

 

Majesco has the meaning given such term in the recitals.

 

Person means any individual, corporation, partnership, joint venture, limited
liability company, trust, Tribunal or other entity.

 

Proprietary Information has the meaning given such term in Section 5.3.

 

Release Execution Period has the meaning given such term in Section 3.2(b).

 



3

 

 

Restricted Period has the meaning given such term in Section 5.4(a).

 

Rights mean legal and equitable rights, remedies, powers, privileges and
benefits.

 

Section 409A has the meaning given such term in Section 6.8(a).

 

Severance Payment means an amount determined by (i) dividing Employee’s highest
Annual Salary over the past 12 months prior to an applicable termination of
employment by twelve (12) to determine the monthly salary and then (ii)
multiplying such monthly salary by six (6).

 

Specified Employee Payment Date has the meaning given such term in Section
6.8(b).

 

Subsidiary of a Person means any corporation or other Person of which securities
or other interests having the power to elect a majority of that corporation’s or
other Person’s board of directors or similar governing body, or otherwise having
the power to direct the business and policies of that corporation or other
Person (other than securities or other interests having such power only upon the
happening of a contingency that has not occurred) are held by such Person or one
or more of its Subsidiaries; when used without reference to a Person other than
Company, “Subsidiary” means a Company Subsidiary.

 

Target Bonus has the meaning given such term in Section 4.2.

 

Taxes means all taxes and charges of any nature whatsoever imposed by any Law or
Tribunal.

 

Term has the meaning given such term in Section 3.1.

 

Termination Date means the effective date of the termination of Employee’s
employment with the Company and its Affiliates.

 

Trade Secrets of Company and its Affiliates means any of the following that is
non-public and owned by the Company or its Affiliates, including, without
limitation: (a) technical or non-technical data, formulae, patterns,
compilations, programs, source code, tools, tool kits, object code, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans or lists of suppliers; (b) computerized or computer recorded
materials, training materials, policy and procedure manuals, video and audio
tape recordings of training and operating methods and techniques, source
documents, advertising theories, formats for advertising special advertising
programs, and other business methods and techniques; (c) information, business
strategies and methods, and techniques which are commonly considered
confidential in the business in which Company is engaged, including, without
limitation, elearning training systems, videoconference systems and training and
education systems; and (d) all documents, manuals and other tangible things or
media of storage or communication containing, expressing, reflecting, embodying
or illustrating any of the foregoing, including, without limitation, all
materials which are marked as “confidential,” “secret,” “internal” or
“proprietary”.

 

Transaction means the Merger Agreement whereby the Company will merge with and
into Majesco with Majesco as the surviving corporation.

 

Tribunal means any (a) local, state, federal or foreign judicial, executive,
administrative, regulatory or legislative instrumentality, and (b) private
arbitration board or panel.

 

Unreimbursed Expenses means unreimbursed business expenses incurred by Employee,
in accordance with Company’s written expense reimbursement policies as in effect
from time to time, through and including the Termination Date.

 

1.2 Number and Gender of Words. Whenever in this Agreement the singular number
is used, the same shall include the plural where appropriate and vice versa, and
words of any gender shall include each other gender where appropriate.

 



4

 

 

ARTICLE TWO

 

EMPLOYMENT OF EMPLOYEE

 

2.1 Employment. Company hereby agrees to employ Employee and Employee hereby
agrees to accept such employment with Company subject to the terms and
conditions set forth in this Agreement. This Agreement is effective on and as of
the Effective Date.

 

2.2 Duties and Authority.

 

(a) Duties of Employee. Until the Termination Date, Employee will be employed by
Company as its President and Chief Executive Officer reporting to Company’s
Board of Directors before the Closing and after the Closing as an Executive Vice
President of Majesco reporting to Majeco’s Chief Executive Officer for North
America (the “MCEO”) (prior to the Closing all references to the MCEO shall be
deemed to be references to the Board, and all references to the Board after the
Closing shall be deemed to be references to the MCEO), and will faithfully and
to the best of Employee’s ability perform such duties as may be determined and
directed by the Board (prior to the Closing) or by the MCEO (after the Closing),
which duties shall be consistent with such position. In performing Employee’s
duties and exercising Employee’s authority under this Agreement, Employee will
endeavor to support and implement the business and strategic plans approved from
time to time by the Board and to support and cooperate with Company’s efforts to
develop its markets, expand its business and operate profitably and in
conformity with the business and strategic plans approved by the Board.

 

(b) Employee’s Authority. In performing Employee’s duties under this Agreement,
Employee will have such authority as is necessary for Employee to fulfill
Employee’s duties with Company, subject, however, to Company’s articles of
incorporation and bylaws and such written policies and procedures as may from
time to time be adopted by, or such written directives of, the MCEO or the Board
as may from time to time be given to Employee.

 

(c) Time and Attention to Services. During the Term, Employee will devote
substantially all of Employee’s business time and attention to the performance
of Employee’s duties to Company. Subject to the foregoing, during the Term,
Employee will not engage in any other work not related to Company without the
express permission of the Board or the MCEO; provided that the foregoing shall
not prohibit employee from engaging in any charitable or civic activities during
the Term outside of regular working hours.

 

(d) Principal Place of Employment. The principal place of Employee’s employment
shall be Morristown, New Jersey; provided that Employee may be required to
travel on Company business.

 

ARTICLE THREE

 

TERM AND TERMINATION

 

3.1 Term. The term of employment under this Agreement shall commence on the
Effective Date and, unless extended pursuant to the following sentence or
earlier terminated under Section 3.2 below, shall terminate on the third
anniversary of the Effective Date (the “Term”). The Term shall automatically be
extended, subject to the same terms, conditions and limitations as provided
herein, for an additional one year period on the third anniversary of the
Effective Date and on each such subsequent anniversary date thereafter unless,
not later than 90 days prior to any such anniversary, either party gives notice
to the other party that the Term shall not be extended or further extended
beyond its then automatically extended term, if any.

 



5

 

 

3.2 Termination. The Term and Employee’s employment hereunder may be terminated
at any time after the Effective Date, as follows:

 

(a) Termination by Company for Cause. The Term and Employee’s employment with
Company may be terminated by Company at any time for Cause by the delivery to
Employee of a written notice of termination stating the Termination Date and the
basis upon which this Agreement is being terminated by Company. In the event of
termination of Employee’s employment by Company for Cause, Employee will be
entitled to (i) Employee’s Accrued Compensation, (ii) reimbursement for
Employee’s Unreimbursed Expenses and (iii) such employee benefits (including
equity compensation), if any, as to which Employee may be entitled under
Company’s employee benefit plans as of the Termination Date, but will not be
entitled to any other salary, benefits, bonus or other compensation of any kind
with respect to periods after the Termination Date, except as otherwise required
by applicable Law. The Company will pay Employee his Accrued Compensation in a
lump sum on the earliest of (A) the date required under applicable Law or (B)
the date on which Company’s next regularly scheduled payroll occurs. The Company
will pay Employee his Unreimbursed Expenses in accordance with Company policy,
but in no event later than 30 days after the Termination Date.

 

(b) Termination by Company without Cause or by Employee for Good Reason. The
Term and Employee’s employment with Company may be terminated by Company at any
time without Cause or by Employee for Good Reason by the delivery to the other
party of written notice of termination stating the Termination Date (which shall
not be any sooner than 10 Business Days following the delivery of such notice of
termination) and the basis upon which this Agreement is being terminated. Upon
the termination of the Term and Employee’s employment with the Company by
Company without Cause or by Employee for Good Reason, Employee will be entitled
to (i) Employee’s Accrued Compensation, (ii) reimbursement for Employee’s
Unreimbursed Expenses, (iii) such employee benefits (including equity
compensation), if any, as to which Employee may be entitled under Company’s
employee benefit plans as of the Termination Date, (iv) a pro rata portion of
the bonus payment set forth in Section 4.2, based upon the number of days
Employee was employed during the Company’s fiscal year for which such bonus is
computed, to the extent the goals applicable to such bonus are actually met for
the fiscal year in question, which shall be payable at the same time such bonus
would have been paid under Section 4(b) hereof (the “Pro-Rata Bonus”), and (v)
the Severance Payment, but will not be entitled to any other salary, benefits,
bonus or other compensation of any kind with respect to periods after the
Termination Date, except as otherwise required by applicable Law. The Company
will pay Employee his Accrued Compensation in a lump sum on the earliest of (A)
the date required under applicable Law or (B) the date on which Company’s next
regularly scheduled payroll occurs. The Company will pay Employee his
Unreimbursed Expenses in accordance with Company policy, but in no event later
than thirty (30) days after the Termination Date. The Company will pay the
Severance Payment in equal monthly installments (without interest) on the first
day of each calendar month, beginning on the first day of the calendar month
after the release described below in this Section 3.2(b) becomes effective.
Company’s obligation to pay (or to continue to pay) the Severance Payment, as
contemplated by this Section 3.2(b), is expressly conditioned upon Employee’s
(x) timely delivery to Company, and non-revocation, of an executed full general
release, in the Company’s standard form provided to similarly situated
employees, releasing all claims, known or unknown, that Employee may have
against Company and its Affiliates arising out of or in any way related to
Employee’s employment or termination of employment with Company, but not
including any failures to pay the amounts payable to Employee hereunder, which
release will be provided within five (5) days after the Termination Date, and
(y) continued compliance by Employee with the provisions of Article Five. If
Company does not receive the executed general release from Employee within 30
days following the Termination Date (or fifty (50) days following the
Termination Date if 29 U.S.C. Sec. 626(f)(1)(F)(ii) applies) (such thirty
(30)-day or fifty (50)-day period, as applicable, the “Release Execution
Period”), or Employee revokes the release, or Employee fails to comply with the
provisions of Article Five, or Employee has filed claims or a lawsuit against
Company or its Affiliates, Company shall not be obligated to pay or continue to
pay, and Employee shall not be entitled to receive or continue to receive, the
Severance Payment. Notwithstanding the foregoing, if the Release Execution
Period begins in one taxable year and ends in another taxable year, the
Severance Payment shall not commence until the beginning of the second taxable
year.

 



6

 

 

(c) Termination by Employee without Good Reason. The Term and Employee’s
employment with Company may be terminated by Employee at any time without Good
Reason. Upon such termination by Employee, Employee will be entitled to (i)
Employee’s Accrued Compensation, (ii) reimbursement for Employee’s Unreimbursed
Expenses, (iii) the Pro-Rata Bonus and (iv) such employee benefits (including
equity compensation), if any, as to which Employee may be entitled under
Company’s employee benefit plans as of the Termination Date, but will not be
entitled to any other salary, benefits, bonus or other compensation of any kind
with respect to periods after the Termination Date, except as otherwise required
by applicable Law. The Company will pay Employee his Accrued Compensation in a
lump sum on the earliest of (A) the date required under applicable Law or (B)
the date on which Company’s next regularly scheduled payroll occurs. The Company
will pay Employee his Unreimbursed Expenses in accordance with Company policy,
but in no event later than thirty (30) days after the Termination Date. On or
after the date on which Company receives notice of Employee’s termination of
this Agreement under this Section 3.2(c), Company, at its election, may continue
Employee’s salary, benefits and other compensation through the date of
termination specified in Employee’s notice or terminate Employee’s employment
immediately (provided that such termination will not be considered a termination
without Cause).

 

(d) Termination Upon Death or Disability of Employee. The Term and Employee’s
employment with Company will be terminated immediately upon the death or
Disability of Employee. Upon termination due to Employee’s death or Disability,
Employee (or Employee’s estate) will be entitled to (i) Employee’s Accrued
Compensation, (ii) reimbursement for Employee’s Unreimbursed Expenses, (iii) the
Pro-Rata Bonus and (iv) such employee benefits (including equity compensation),
if any, as to which Employee may be entitled under Company’s employee benefit
plans as of the Termination Date, but will not be entitled to any other salary,
benefits, bonus or other compensation of any kind with respect to periods after
the Termination Date, except as otherwise required by applicable Law. The
Company will pay Employee or his estate his Accrued Compensation in a lump sum
on the earliest of (A) the date required under applicable Law or (B) the date on
which Company’s next regularly scheduled payroll occurs. The Company will pay
Employee or his estate his Unreimbursed Expenses in accordance with Company
policy, but in no event later than thirty (30) days after the Termination Date.

 

(e) Termination Upon Expiration or Non-renewal of Term. Upon termination due to
the expiration or non-renewal of the Term, Employee will be entitled to (i)
Employee’s Accrued Compensation, (ii) reimbursement for Employee’s Unreimbursed
Expenses, (iii) the Pro-Rata Bonus and (iv) such employee benefits (including
equity compensation), if any, as to which Employee may be entitled under
Company’s employee benefit plans as of the Termination Date, but will not be
entitled to any other salary, benefits, bonus or other compensation of any kind
with respect to periods after the Termination Date, except as otherwise required
by applicable Law. The Company will pay Employee his Accrued Compensation in a
lump sum on the earliest of (A) the date required under applicable Law or (B)
the date on which Company’s next regularly scheduled payroll occurs. The Company
will pay Employee his Unreimbursed Expenses in accordance with Company policy,
but in no event later than thirty (30) days after the Termination Date.

 

(f) Exclusivity of Termination Provisions. The termination provisions above
regarding the parties’ respective obligations in the event Employee’s employment
is terminated are intended to be exclusive and in lieu of any other Rights to
which Employee or Company may otherwise be entitled by Law, in equity, or
otherwise. It is also agreed that, although the personnel policies and fringe
benefit programs of Company may be unilaterally modified from time to time, the
termination provisions of this Agreement are not subject to modification,
whether orally or in writing, unless any such modification is mutually agreed
upon in writing and signed by Company and Employee.

 

ARTICLE FOUR

 

COMPENSATION AND BENEFITS

 

4.1 Annual Salary. In consideration of the performance of Employee’s duties and
the fulfillment of Employee’s obligations under this Agreement, beginning on the
Effective Date and continuing throughout the Term, Employee will be paid an
annual salary of $325,000 (the “Annual Salary”). Employee’s Annual Salary will
be payable in such manner as the salaries of other similarly situated employees
of Company are paid and in accordance with Company policy adopted by the Board.
The amount of Employee’s Annual Salary may be increased from time to time in the
sole discretion of the Company in which case, “Annual Salary” shall mean such
increased amount.

 



7

 

 

4.2 Variable Pay. During the Term, Employee shall be eligible to earn an annual
performance bonus, subject to the attainment of annual Company and/or individual
performance goals as determined by the Board, prior to Closing, and the MCEO,
after the Closing; provided, that for any year during which the Closing occurs,
Employee’s annual performance bonus shall be pro rated based on Employee’s
performance for the period through Closing as determined by the Board and the
period of such year after the Closing as determined by the MCEO. Employee’s
annual target bonus will be 30% of Employee’s Annual Salary (the “Target
Bonus”). Any such bonus payable under this Section 4.2 shall be paid within 45
days after the end of the fiscal year to which such bonus relates.

 

4.3 Equity. During the Term, Employee shall be eligible to receive equity
grants, as determined by the Board (or a committee thereof) under the Company’s
equity plans prior to the Closing and after the Closing, Employee shall be
eligible to receive equity grants, as determined by Majesco’s Board of Directors
(or a committee thereof) at such times and in such forms and amounts as the
applicable board or a committee thereof may determine from time to time.

 

4.4 Other Benefits. Commencing on the Effective Date and thereafter throughout
the Term, Employee will be entitled to participate in all of Company’s employee
benefit plans and arrangements as to all benefits generally provided or made
available to other executives of Company, whether such plans or benefits are in
effect at the Effective Date or are established after the Effective Date,
including, without limitation, participation in any incentive compensation plan,
pension or retirement plan, and such group medical (including dental) insurance,
disability insurance and life insurance benefits as are made available to other
executives of Company, subject, however, to (i) eligibility requirements and
(ii) modification or elimination in accordance with Company’s standard policies
as in effect from time to time.

 

4.5 Vacation. During the Term, Employee will be entitled to paid vacation on a
basis that is at least as favorable as that provided to other executives of
Company.

 

4.6 Company Car. During the Term, Employee shall be entitled to the use of a
Company automobile of Employee’s choice for business purposes, the cost of such
automobile shall not exceed $75,000. In addition, the Company shall reimburse
Employee, upon the presentation of appropriate receipts, for all maintenance and
repair costs incurred by Employee in connection with the use of such automobile.
Upon any termination of the employment of Employee for any reason, including
upon the expiration of this Agreement, Employee shall have the right,
exercisable within 30 days after the Termination Date, to purchase from the
Company the automobile at a price equal to its then-current book value (as on
the Company’s books).

 

4.7 Business Expenses. During the Term, Employee shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment and travel expenses incurred by Employee in connection with the
performance of Employee’s duties hereunder in accordance with Company’s expense
written reimbursement policies and procedures.

 

ARTICLE FIVE

 

CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS OF EMPLOYEE

 

5.1 Representations and Warranties. Employee represents and warrants to Company
that (a) Employee is free to enter into this Agreement, to perform Employee’s
duties under this Agreement and to fulfill Employee’s obligations under this
Agreement, (b) Employee is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (c) Employee’s
execution and performance of this Agreement does not breach or violate any other
agreement to which Employee is a party or by which Employee is bound, and (d)
Employee has no right or other interest in Company’s Trade Secrets and other
Confidential Information.

 



8

 

 

5.2 Confidentiality and Non-Disclosure. Employee acknowledges that in the
performance of Employee’s duties to Company under this Agreement, Employee has
gained and will continue to gain a close, personal, and special influence with
Company’s employees, Company Clients and Company suppliers and will obtain
and/or develop certain valuable Confidential Information of or pertaining to
Company or its Affiliates, which Confidential Information has been or will be
uniquely developed by or for Company or its Affiliates and cannot be readily
obtained by third parties from outside sources. Employee accordingly agrees as
follows:

 

(a) Defamatory Statements. Employee on the one hand, and Company, the Company
Subsidiaries and Affiliates, on the other hand, will not at any time, in any
individual or representative capacity whatsoever, make any defamatory statement,
oral or written, about the other: provided, however, that any statements made by
Employee, Company, the Company Subsidiaries or their Affiliates in good faith in
response to a subpoena or other court order or in compliance with any applicable
Law or regulation shall not violate this Agreement. Notwithstanding the
foregoing, nothing contained in this Section shall preclude the Company, the
Company Subsidiaries or Affiliates from making any such statements during
Employee’s employment with the Company either (i) with respect to any effort to
manage Employee’s performance or duties under this Agreementor (ii) exercising
the Company’s right to terminate Employee for Cause pursuant to Section 3.1(a).

 

(b) Covenant of Confidentiality. All Confidential Information belonging to
Company, its Affiliates or their clients, whether before or after the Effective
Date, shall at all times be held in strict confidence, shall be used only for
the purpose of this Agreement and shall not be disclosed by Employee without the
prior written consent of Company, except as may be necessary by reason of legal,
accounting, or regulatory requirements. As between Employee and the Company, all
Confidential Information shall be and remain the property of the Company or its
Affiliates, as applicable.

 

(c) Return of Tangible Confidential Information. Upon the termination of
Employee’s employment with Company, Employee will surrender to Company all
tangible Confidential Information in the possession of Employee belonging to
Company or any of its Affiliates.

 

(d) Right to Injunctive Relief. Employee acknowledges that a violation or
attempted violation on Employee’s part of any agreement in this Section 5.2 will
cause irreparable damage to Company and to its Affiliates, and accordingly
Employee agrees that Company shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such agreements by Employee without any
requirement that any bond be posted as security for such equitable relief; and
such right to an injunction shall be cumulative and in addition to whatever
other remedies Company may have.

 

(e) Survival of Terms. The terms and agreements set forth in this Section
5.2 shall survive the expiration of the Term or the earlier termination of
Employee’s employment regardless of the reason. The existence of any claim of
Employee, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Company of the agreements contained
in this Section 5.2.

 

5.3 Proprietary Information. Employee agrees to promptly and freely disclose to
Company in writing any and all ideas, conceptions, inventions, improvements,
suggestions for improvements, discoveries, formulae, processes, designs,
software, hardware, circuitry, diagrams, copyrights, copyrightable works,
trademarks, service marks, trade names, logos, trade secrets, and any other
proprietary information, whether patentable or not, which are conceived,
developed and made or acquired by Employee, alone or jointly with others, during
the Term or using Company’s time, data, facilities and/or materials, and which
are related to the Company Business or which Employee conceives, develops, makes
or acquires in pursuit of the Company Business in the course of Employee’s
employment by Company (collectively, “Proprietary Information”), and Employee
agrees to assign and hereby does assign all of Employee’s right, title and
interest therein to Company. Whenever requested to do so by Company, Employee
will execute applications, assignments or other instruments which Company deems
necessary to apply for and, at the Company’s sole cost and expense, assist the
Company in obtaining letters patent, copyright registration or trademark or
service mark registration, of the United States or any foreign country, to
otherwise protect Company’s interest in any Proprietary Information or to vest
title to any Proprietary Information in Company. These obligations shall
continue beyond the expiration or termination of Employee’s employment,
regardless of the reason for such termination, with respect to any Proprietary
Information conceived, developed, made or acquired by Employee during the Term
and shall be binding upon Employee’s assigns, executors, administrators and
other legal representatives. Notwithstanding the foregoing, Proprietary
Information does not include any (i) personal expertise or knowledge or
information that is generally known in the industry in which the Company
operates or (ii) know-how of Employee acquired prior to the date on which
Employee was first employed by Cover-All.

 



9

 

 

5.4 Non-Solicitation.

 

(a) Non-Solicitation. For the period of employment plus six (6) months following
the Termination Date (regardless of the reason for such termination) (the
“Restricted Period”), Employee will not, individually or on behalf of another
Person, either directly or indirectly, (i) solicit or encourage any Person who
is an employee or consultant of Company or any Company Subsidiary to terminate
or modify in any respect such individual’s employment or consulting services
with Company (other than by means of general solicitations in any media which
are not directed at any such Persons), (ii) solicit or contact any Company
Clients for purposes of offering goods or services similar to or competitive
with those offered by the Company or a Company Subsidiary to such Company
Clients (other than by means of general solicitations in any media which are not
directed at any such Persons); or (iii) solicit or contact suppliers of Company
or any of Company Subsidiary whose Employee had substantive and regular contact
with while employed by Company to terminate or modify any written or oral
agreement with Company (other than by means of general solicitations in any
media which are not directed at any such Persons). Notwithstanding anything to
the contrary in this Agreement, if Company fails to pay any installment of any
applicable Severance Payment which is past due within 30 Business Days after
notice is given by Employee to Company, the Restricted Period shall terminate
and Employee shall have no further obligations under this Section 5.4(b).

 

(b) Right to Injunctive Relief. Employee acknowledges that a violation or
attempted violation on Employee’s part of any agreement in this Section 5.4 will
cause irreparable damage to Company and its Affiliates, and accordingly Employee
agrees that Company shall be entitled as a matter of right, out of any court of
competent jurisdiction, to an order restraining any violation or further
violation of such agreements by Employee without any requirement that any bond
be posted as security for such equitable relief; such Right to an injunction,
however, shall be cumulative and in addition to whatever other remedies Company
may have. The terms and agreements set forth in this Section 5.4 shall survive
the expiration of the Term or the earlier termination of Employee’s employment
for any reason. In the event of any breach of the agreements in Section 5.4, the
non-solicitation period provided herein shall be tolled during (i) the time of
any breach or (ii) the period prior to the entry of a court order enforcing
this Section 5.4, whichever is later.

 

ARTICLE SIX

 

MISCELLANEOUS

 

6.1 Governing Law. This Agreement shall be governed by the laws of the State of
New York, without regard to its choice of law rules.

 

6.2 Dispute Resolution. If a dispute arises out of or relates to this Agreement,
or the breach thereof, such dispute shall first be submitted to mediation
administered by the American Arbitration Association under its Employment
Arbitration Rules and Mediation Procedures, before resorting to arbitration.
Thereafter, any unresolved controversy or claim arising out of or relating to
this Agreement, or breach thereof, shall be resolved exclusively by arbitration
administered by the American Arbitration Association in accordance with its
Commercial Financial Disputes Arbitration Rules, and judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof pursuant to applicable Law. Such mediation and/or arbitration shall be
administered in the State of New York, as the exclusive forum and venue, by the
American Arbitration Association in accordance with its Commercial Financial
Disputes Arbitration Rules, and judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. Disputes
will be resolved by a single arbitrator unless the parties agree to resolution
by three arbitrators. Prior to the commencement of hearings, each of the
arbitrators appointed shall provide an oath or undertaking of impartiality. This
provision for alternative dispute resolution notwithstanding, nothing contained
herein is intended to impede the rights to injunctive relief provided for
in Sections 5.2 and 5.4.

 

6.3 Venue. Any litigation arising out of or in connection with this Agreement,
whether initiated by Company or Employee, shall be brought in the state court in
New York, or the federal district court in New York, NY.

 

6.4 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof. This Agreement may be amended or modified
only in writing executed by Employee and another officer of Company expressly
authorized by the Board (or a duly authorized committee thereof).

 



10

 

 

6.5 Notices. Any notice or other communication hereunder must be in writing to
be effective and shall be deemed to have been given when personally delivered to
Employee or Company or, if mailed, on the third day after it is enclosed in an
envelope and sent certified mail/return receipt requested in the United States
mail. Either party may from time to time change its address for notification
purposes by giving the other party written notice of the new address and the
date upon which it will become effective. The address for each party for notices
hereunder is as follows:

 

  Employee:   Manish D. Shah       7 Todd St       Hillsborough, NJ 08844      
    Company:   Cover-All Technologies Inc.       412 Mount Kemble Avenue. Suite
110C       Morristown, NJ 07960       Attention: CFO       Provided that after
the Closing such notices shall be sent to:           Majesco       5 Penn Plaza,
14th Floor       New York, NY 10001       Attn: Legal Department          
e-mail address: ketanm@majescomastek.com

 

6.6 Assignability; Binding Nature. This Agreement is binding upon Employee and
Employee shall not directly or indirectly assign this Agreement or the Rights
and obligations under this Agreement without prior written consent of the Board
(or an applicable committee thereof). The Rights and obligations of Company
hereunder may be assigned by Company to any Person that (a) succeeds to all or
substantially all of the assets of Company through merger, consolidation,
liquidation, acquisition of assets or otherwise, or (b) is a direct or indirect
Affiliate of Company, provided that prior thereto such any assignee or successor
agrees in writing to assume and perform this Agreement in the same manner and to
the same extent that Company would be required to perform obligations hereunder;
and provided further that any such an assignment by Company shall not relieve
Company of any obligations or liability hereunder in the event of a default by
the assignee. Notwithstanding anything to the contrary contained herein, Company
shall use its reasonable best effort to assign the Rights and obligations of
Company hereunder to Majesco in connection with the Closing of the Merger
Agreement.

 

6.7 Withholding; Time and Form of Payment. Any and all payments to be made to
Employee or Employee’s estate pursuant to this Agreement shall be subject to all
applicable withholding Taxes, and Company may withhold such amounts from
benefits payable under this Agreement or from salary, bonuses or other amounts
due to Employee from Company or any Affiliate as determined by Company. All
amounts that are payable by Company to Employee pursuant to this Agreement shall
be paid in United States dollars. Moreover, any such payment that is due to
Employee on a day that is not a Business Day shall be payable on the next
succeeding Business Day.

 



11

 

 

6.8 Section 409A.

 

(a) It is intended that the provisions of this Agreement comply with or be
exempt from Section 409A of the Code (“Section 409A”), and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.
Notwithstanding the foregoing, Employee shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on or for
Employee’s account in connection with this Agreement (including any taxes and
penalties under Section 409A). Company shall have no liability to Employee or to
any other Person if the payments and benefits provided in this Agreement that
are intended to be exempt from or compliant with Section 409A are not so exempt
or compliant.

 

(b) Employee and Company agree that if Employee is determined to be a “specified
employee” as such term is defined in Section 409A of the Code on the Termination
Date, any nonqualified deferred compensation (within the meaning of Section 409A
of the Code) to which Employee may be entitled under this Agreement upon his
separation from service may be required to be postponed to comply with Section
409A. Thus, Employee and Company agree that, in such event, such nonqualified
deferred compensation will, notwithstanding any provision herein to the
contrary, instead be paid to Employee on the first day of the seventh calendar
month following the Termination Date (the “Specified Employee Payment Date”).
The aggregate amount of any payments that would otherwise have been made during
such six-month period shall be paid in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule. The postponement of the timing of
any payments pursuant to this Section 6.8(b) shall not modify Employee’s
obligation to deliver to Company the executed full general release in the time
period prescribed in the release and to comply with the obligations set forth
in Article Five and Article Six of this Agreement.

 

(c) All payments to be made upon a termination of employment under the Agreement
will only be made upon a “separation from service” under Section 409A. For
purposes of Section 409A, each of the payments that may be made under the
Agreement are designated as separate payments.

 

(d) To the extent required by Section 409A of the Code, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:

 

(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year will not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii) any reimbursement of an eligible expense shall be paid to Employee on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

6.9 Headings. The headings of Articles and Sections contained in this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.

 

6.10 Severability. If, but only to the extent that, any provision of this
Agreement is declared or found to be illegal, unenforceable, or void, so that
both Company and Employee would be relieved of all obligations arising under
such provision, it is the agreement of Company and Employee that this Agreement
shall be deemed amended by modifying such provision to the extent necessary to
make it legal and enforceable while preserving its intent. If such amendment is
not possible, another provision that is legal and enforceable and achieves the
same objective shall be substituted therefore. If the remainder of this
Agreement is not affected by such declaration or finding and is capable of
substantial performance by both Company and Employee, then the remainder shall
be enforced to the extent permitted by law.

 

6.11 Survival of Terms. The Rights and obligations of Company and Employee under
the provisions of Article Five and this Article Six of this Agreement shall
survive, and remain binding and enforceable, notwithstanding the expiration of
the Term, the termination of Employee’s employment hereunder or any settlement
of the financial rights and obligations arising from Employee’s employment
hereunder, to the extent necessary to preserve the intended benefits of such
provisions.

 



12

 

 

6.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original for all purposes and all of which
constitute, collectively, one agreement; but, in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.

 

6.13 Waivers. Neither the waiver by Company or Employee of any breach of or
default under any provision of this Agreement by the other party, nor the
failure of Company or Employee, on one or more occasions, to enforce any
provision of this Agreement or to exercise any Right hereunder, shall thereafter
be construed as a waiver of any subsequent breach or default of a similar
nature, or as a waiver of any such provision or Right hereunder.

 

6.14 Execution by Facsimile. The manual signature of either party hereto that is
transmitted to the other party by facsimile shall be deemed for all purposes to
be an original signature. Either party that delivers a signature page by
facsimile agrees to deliver an original manually signed counterpart of such
party’s signature page to the party who requests it promptly after receipt of
such request.

 

6.15 Advice of Counsel. Company has advised Employee to seek the advice of legal
counsel of Employee’s choice in respect of the terms and conditions of this
Agreement, and Employee, to the extent Employee has deemed advisable or
appropriate, has sought the advice of counsel selected by Employee.

 

[signature page follows]

 

13

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first written above.

 

COVER-ALL TECHNOLOGIES INC.:   MANISH D. SHAH:       /s/ Ann F. Massey    /s/
Manish Shah  Name Ann F. Massey
Title SVP and CFO    

 

 

 



 

 